Citation Nr: 0105725	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for gout, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for the 
residuals of right ankle fracture, status post arthroscopy 
with synovial debridement, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to a higher initial evaluation for status 
post arthroscopy synovectomy, right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to August 
1980, and from May 1982 to November 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issues of entitlement to a higher initial evaluation for 
gout and a right ankle disability are the subject of a remand 
immediately following this decision.

The issues cited on the title page are the only ones fully 
developed and certified to the Board for appellate review.  
On another issue, a rating in excess of 10 percent for foot 
pathology, full development has not been accomplished, based 
on the evidence of record.  It is noted that service 
connection for bilateral flat feet was granted by rating 
action of August 1999.  The appellant was notified the next 
month.  He disagreed with that action.  In March 2000, a 
statement of the case was issued on that matter.  He was 
notified of that action later that month.

The record before the Board now contains a substantive appeal 
on that issue dated March 30, 2000.  The document was 
received at the Board in February 2001.  As such, it is not 
timely filed.  It is unclear whether the RO may have an 
additional file on this matter, but in any event, the issue 
of an increased rating for the foot disorder, to include 
whether a timely substantive appeal was filed, is referred to 
the RO for further action.

The certified issues of increased ratings for gout and for 
the residuals of a right ankle fracture will be considered 
only in the REMAND section below.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issues of entitlement to initial 
higher evaluations for bilateral hearing loss and a right 
knee disability has been obtained by the originating agency.

2.  The service connected bilateral hearing loss is 
productive of at most Level II hearing loss in the right ear 
and Level IV hearing loss in the left ear.

3.  The service connected right knee disability is manifested 
by pain, and limitation of range of motion with crepitance; 
but no objective findings of swelling, ligamentous 
instability, redness, or heat; and no X-ray evidence of any 
bone or right knee joint abnormality.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2000).

2.  The criteria for an initial evaluation greater than 10 
percent for status post arthroscopy synovectomy, right knee, 
have not been met.  38 U.S.C.A. § 1155, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 
4.72, Diagnostic Code 5299-5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has not alleged that any other records of 
probative value concerning his bilateral hearing loss and 
right knee disability that may be obtained and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist him 
has been satisfied.  Further, as to these issues, there 
appears to be no development or notice indicated that has not 
been undertaken.  Thus, consideration of these issues may 
proceed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Schedule).  The ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

A.  Bilateral Hearing Loss

Based on inservice audiological testing and VA examination, 
the RO in August 1995 granted service connection for left ear 
hearing loss and assigned a noncompensable evaluation.  
Service connection for right ear hearing loss was granted by 
a February 1999 rating decision, and the disability, 
thereafter described as bilateral hearing loss, was assigned 
a noncompensable evaluation.  This evaluation has been 
confirmed and continued to the present.

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  During the 
pendency of the veteran's appeal, the rating criteria under 
which diseases of the ear and other sense organs are 
evaluated have been amended, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  The evidence will be applied to the rating criteria 
that are most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The current version of the Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  The amended regulations 
provide for two new provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999).  The veteran is 
not entitled to consideration under the amended 38 C.F.R. 
§ 4.86, however, because he does not meet the required 
criteria.

The veteran underwent audiology examination just prior to his 
separation from active service, in January 1994.  These 
results, in pure tone thresholds, are as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
10
10
20
LEFT
20
25
45
60

The January 1995 VA audiology evaluation reveals the 
following pure tone thresholds in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
30
25
25
15
LEFT
30
25
45
60

These findings reflect an average pure tone threshold of 24 
decibels in the right ear and 40 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.

The medical evidence reveals that the veteran presented for 
further evaluation of his service-connected hearing loss.  
The veteran underwent further VA audiological examinations in 
April 1997, February 1998, and December 1998.  These results, 
reflected by pure tone thresholds in decibels, are as 
follows:


HERTZ
Apr 1997
1000
2000
3000
4000
RIGHT
35
25
20
35
LEFT
35
45
65
80
Feb 1998

RIGHT
25
20
20
30
LEFT
25
35
60
70
Dec 1998

RIGHT
25
25
20
30
LEFT
25
35
65
75

These findings reflect an average pure tone threshold of 29 
decibels in the right ear and 56 decibels in the left ear in 
April 1997, 23.75 decibels in the right ear and 47.50 
decibels in the left ear in February 1998, and 25 decibels in 
the right ear and 50 decibels in the left ear in December 
1998.  Speech audiometry revealed speech recognition ability 
of 86 percent in the right ear and 80 percent in the left ear 
in April 1997, 96 percent in the right ear and 84 percent in 
the left ear in February 1998, and 96 percent in the right 
ear and 80 percent in the left ear in December 1998.  These 
records further reflect that he was diagnosed with no other 
ear disease or disability, although heavy wax build-up was 
noted in April 1997.  No hearing loss was found in the right 
ear in January 1995, and hearing loss in the left ear was 
then described as mild to moderate in the left ear.  In April 
1997, he was found to exhibit mild sensorineural hearing loss 
in the right ear and mild to moderately severe sensorineural 
hearing loss in the left ear.  Physical examination reflected 
normal findings in both ears in February 1998, with mild high 
frequency sensorineural hearing loss in the right ear and 
moderate to severe high frequency sensorineural hearing loss 
in the left ear.  Finally, the December 1998 examination 
report shows a diagnosis of mild to moderate sensorineural 
hearing loss in the right ear with moderate to moderately 
severe sensorineural hearing loss in the left ear.

Based on the above-listed findings, the interpretation-under 
either the old or the new regulations-of the medical 
evidence of record are as follows:  hearing loss at Level I 
for both right and left ears in January 1995, hearing loss at 
Level II in the right ear and Level IV in the left ear in 
April 1997; hearing loss at Level I for the right ear and 
Level II in the left ear in February 1998; and hearing loss 
at Level I in the right ear and Level IV in the left ear in 
December 1998.  Even using the interpretation most 
advantageous to the veteran, Level II in the right ear and 
Level IV in the left ear, this is considered noncompensable 
under the criteria under both the old and the new criteria.  
See Diagnostic Code 6100.

The veteran has indicated that he suffers from severe hearing 
impairment.  Although the veteran is competent to claim that 
his disability is worse than has been evaluated, the January 
1995, April 1997, February 1998, and December 1998 
audiometric examination reports are far more probative of the 
degree of his impairment that his own lay opinion.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann at 349.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Therefore, the audiometric findings do not support the 
assignment of an initial compensable disability evaluation 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (1996-2000), under either the old or the 
new criteria.  In addition, the Board notes that the 
evaluations derived from the Schedule are intended to make 
allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of a 
compensable disability evaluation for the veteran's bilateral 
hearing loss.

B.  Right Knee Disability

Based on service medical records showing that the veteran 
underwent arthroscopic synovectomy of the right knee while on 
active service, the RO granted service connection for status 
post arthroscopy synovectomy, right knee, in an August 1995 
rating decision.  Evidence then included a January 1995 VA 
examination report, in addition to service medical records.

Service medical records show that the veteran underwent 
arthroscopic synovectomy of the right knee in January 1990.  
He was discharged with a diagnosis of right synovitis and 
mild degenerative fraying of the lateral meniscus, right 
knee.  In the veteran's separation examination, dated in 
January 1994, the veteran complained of arthritis and bone 
and joint abnormalities.  The examiner reported no current 
findings, however, and results of X-rays taken in January 
1990, prior to the surgery, found no evidence of fractures or 
other significant bony abnormality in the right knee.  In 
April 1990, service medical records show that the veteran had 
achieved good active range of motion with very minimal 
tenderness and no effusion.  Degenerative arthritis was 
diagnosed in the right knee, however, a March 1992 entry 
notes that this diagnosis was not borne out in a subsequent 
bone scan.  In May 1990, records show that he continued to do 
well, and the physician noted he could be allowed to start 
running at his own pace.  There are no further entries 
concerning complaints of or treatment for the right knee 
during service.

In January 1995, the veteran underwent VA examination.  The 
veteran complained of knee pain.  The examiner noted the 
veteran limped on his right, and that he could walk on his 
heels and toes with discomfort.  The veteran demonstrated 
normal range of motion without instability of the collateral 
ligaments.  No fluid was found, and results of X-rays reflect 
an essentially normal right knee.  The examiner diagnosed no 
abnormality of the right knee.

The RO assigned a noncompensable evaluation under Diagnostic 
Code 5257.

In March 1998, the RO increased the evaluation afforded the 
right knee disability to 10 percent, under Diagnostic Code 
5299-5260, effective in December 1994, which is the month in 
which the veteran's claim was received by the RO.  The 
evidence then of record then included April 1997 and February 
1998 VA examination reports, and private medical records 
dated in November-December 1995.  The private medical records 
concern complains of and treatment for a left knee condition 
and will not be discussed here.  As discussed in greater 
detail below, the rating was assigned on the basis of the 
limitation of motion due to pain, although not to a 
compensable degree under applicable diagnostic codes for 
limitation of knee motion.

In April 1997, the veteran complained of recurrent knee pain 
and swelling, but reported no giving way of the knee.  The 
veteran continued to walk with a limp on the right, and range 
of motion measured from zero to 130 degrees without pain on 
motion.  The examiner observed patellofemoral popping on 
motion, but no redness, heat, swelling, or tenderness.  
Results of X-rays evdience a normal right knee.  The report 
shows an impression of status post arthroscopic synovectomy 
of the right knee with removal of torn meniscus, per history 
of the veteran.

In February 1998, the veteran had no additional complaints 
but continued to exhibit a right-sided limp.  The examiner 
found range of motion to be slightly reduced, measuring zero 
to 125 degrees, with slight patellofemoral grinding but 
without pain on motion.  Tenderness was noted on palpation 
over the superolateral aspect of the patellofemoral joint.  
There was no swelling, and no ligamentous instability.  The 
examiner further noted no evidence of weakened movement, 
excess fatigability, or incoordination.  Results of X-rays 
again revealed a normal right knee.  The examiner recorded an 
impression of status post arthroscopic synovectomy of the 
right knee.

The 10 percent evaluation has been confirmed and continued to 
the present.  The veteran has appealed the assignment of the 
10 percent evaluation assigned his service-connected right 
knee disability.

The current 10 percent evaluation assigned for status post 
arthroscopy synovectomy, right knee, was assigned under 
Diagnostic Code 5299-5260 for a disability not identified 
under the criteria but rated analogous to limitation of leg 
flexion motion.  38 C.F.R. § 4.27.  The RO based its grant of 
a compensable evaluation under this diagnostic code on 
manifestations of crepitance and pain, with otherwise 
uncompensable limited range of motion.  A higher, 20 percent, 
evaluation could be warranted under this diagnostic code for 
limitation of flexion to 30 degrees.  However, the medical 
evidence does not show that the required manifestations are 
not present.  Specifically, as delineated above and 
immediately following, the medical evidence does not show 
that limitation of motion to the required degree was 
exhibited.  Rather, the veteran exhibits range of right knee 
joint motion from zero to 125 degrees, albeit with 
crepitance.

The veteran underwent further VA examination in December 
1998.  At this time, the veteran voiced additional complaints 
of occasional giving way in the right knee.  He continued to 
limp on the right.  The examiner noted range of motion at 
zero to 125 degrees, still without pain but with crepitance.  
There was no swelling, ligamentous instability, or definite 
weakness.  Tenderness was noted about the patellofemoral 
joint.  No new X-rays were taken.  The examiner reported an 
impression of status post arthroscopic synovectomy, right 
knee.

VA and private treatment records reveal complaints of knee 
pain in August 1996, and of knee pain, intermittent grinding, 
popping, and giving way but no episodes of locking in 
September 1998.  The examiner recorded an impression of 
patellar tendonitis in September 1998.

Similarly, while a higher evaluation could be warranted under 
Diagnostic Code 5261 for extension limited to 15 degrees, the 
required manifestations are not present.  Specifically, as 
delineated above, the medical evidence does not show that 
limitation of motion to the required degree was exhibited.  
Rather, the veteran exhibits range of right knee joint motion 
from zero to 125 degrees, albeit with crepitance.

A higher evaluation could also be warranted under Diagnostic 
Code 5258 for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
However, although service medical records show the veteran 
was diagnosed with mild degenerative fraying of the lateral 
meniscus of the right knee while on active service, the 
medical evidence since then shows no treatment for or 
observations of episodes of locking.  Moreover, the medical 
evidence presents no clinical evidence of effusion in the 
right knee joint.  Rather, results of X-rays dated in January 
1995, April 1997, and February 1998 evidence a normal right 
knee.

Finally, higher evaluations are afforded under Diagnostic 
Code 5256 for ankylosis of the knee at a favorable angle and 
under Diagnostic Code 5257 for other impairment of the knee 
contemplating subluxation or lateral instability.  However, 
the medical evidence does not show that the required 
manifestations are present.  Specifically, the medical 
evidence does not show that the veteran's right knee is 
ankylosed, either by disease or surgery.  Rather, the medical 
evidence demonstrates that the veteran has range of motion in 
his right knee from zero to 125 degrees.  Similarly, 
concerning other impairment of the knee involving subluxation 
or lateral instability, the medical evidence does not reflect 
clinical findings of either manifestation.  Rather, the 
examination reports note, specifically, no findings of 
instability in January 1995, February 1998, and December 
1998.  Furthermore, results of X-rays taken in January 1995, 
April 1997, and February 1998 reflect a normal right knee, 
without findings of dislocation.

The Board notes that Diagnostic Code 5262 affords a higher 
evaluation for impairment of the tibia and fibula.  Clinical 
medical evidence of record reflects abnormalities in the 
right tibia.  However, these findings are associated with a 
right ankle injury, which is service connected as a separate 
disability.  The issue of a higher initial evaluation for 
this disability has, by this decision, been remanded for 
further development.  Moreover, the veteran is already 
receiving compensation for this symptom under a separate 
diagnostic code.  Hence, the Board is precluded from 
considering it in the present discussion.  38 C.F.R. § 4.14. 

After consideration of the evidence, the Board finds that an 
initial evaluation greater than 10 percent is not warranted 
for the veteran's status post arthroscopy synovectomy, right 
knee, under Diagnostic Code 5299-5260.

Where the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  VAOPGCPREC 23-
97 (July 1, 1997).  This opinion held, for example, that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, for arthritis, 
and 5257, for instability.  See also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Thus, in addition to considering 
whether a higher initial evaluation for the veteran's 
service-connected status post arthroscopy synovectomy, right 
knee, is warranted under Diagnostic Code 5299-5260, the Board 
will also analyze whether a compensable evaluation is 
warranted for other manifestations that may be rated under 
Diagnostic Codes 5003 and 5010, 5256, 5257, 5259, 5262, and 
5263.

Diagnostic Code 5003 directs that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.) or under the evaluations provided under 
Diagnostic Code 5003, which direct that arthritis established 
by X-ray findings and manifested by limitation of motion 
otherwise noncompensable under the appropriate diagnostic 
code for that specific joint will be rated 10 percent 
disabling for the involvement of each major joint or group of 
minor joints affected.  Diagnostic Code 5010, which 
contemplates arthritis due to trauma substantiated by X-ray, 
directs that such disability should be evaluated under 
Diagnostic Code 5003.  Under Hicks v. Brown, 8 Vet. App. 417 
(1995), limited motion includes painful motion.  See also 
38 C.F.R. § 4.59.  In addition, weakness and swelling are 
also manifestations considered by the criteria as indicative 
of limitation of the normal excursion of joint movement in 
different planes.  See 38 C.F.R. §§ 4.40, 4.45.  However, in 
this case, the inservice diagnosis of right knee degenerative 
arthritis was not borne out by bone scan.  In addition, 
subsequent VA examinations in January 1995, April 1997, and 
February 1998 include results of X-rays that evidence a 
normal right knee.  Notwithstanding, even if the diagnosis of 
arthritis was borne out by the clinical medical evidence, the 
Board notes that the RO has evaluated the veteran's 
limitation of right knee joint motion, and manifestations of 
pain and crepitance under Diagnostic Code 5299-5260, which 
contemplates limitation of motion as part of the criteria.  A 
note following Diagnostic Code 5003 indicates that the 10 
percent and 20 percent evaluations provided by the diagnostic 
code are not to be combined with ratings based on limitation 
of motion.  Hence, a separate, compensable evaluation under 
Diagnostic Codes 5003 through 5010 is impermissible.  See 
also 38 C.F.R. § 4.14.

Diagnostic Code 5259 affords a compensable evaluation for the 
symptomatic removal of semilunar cartilage.  While service 
medical records notes that the veteran underwent synovectomy 
of the right knee in 1990, with a discharge diagnosis of mild 
degenerative fraying of lateral meniscus in the right knee, 
it cannot be ascertained with certainty whether any part of 
the meniscus was removed.  The operative report notes that 
both medial and lateral menisci were probed during the 
procedure.  The April 1997 VA examination report notes a 
history of removal of a torn meniscus, but the examiner 
indicates that this is by a history as given by the veteran.  
Nonetheless, even if partial removal has been established, 
the Board notes that the RO clearly assigned the 10 percent 
evaluation for manifestations of otherwise uncompensable 
limitation of motion with crepitance, but no pain, on motion, 
and with pain on palpation of the patellofemoral joint.  As 
discussed fully, above, the veteran simply exhibits no other 
symptomatology.  Thus, there is no manifestation that may be 
evaluated under this Diagnostic Code.  Moreover, while the 
Board may have assigned the 10 percent under Diagnostic Code 
5259 rather than 5299-5260, the Board will not disturb the 
RO's assignment of the diagnostic code.

Diagnostic Codes 5256, 5257, 5262, and 5263 afford 
compensable evaluations for, respectively, favorable 
ankylosis of the knee, slight impairment of the knee 
involving recurrent subluxation or lateral instability, the 
symptomatic removal of semilunar cartilage, malunion of the 
tibia and fibula characterized by slight knee or ankle 
disability, and genu recurvatum.  However, the Board finds 
that the required manifestations are not met.  First, 
clinical medical evidence does not bear out the inservice 
diagnosis of degenerative joint disease in the right knee.  
Moreover, the medical evidence does not show that his right 
knee joint has been fused, either by disease or surgery.  
Rather, as above discussed, he has range of motion in the 
right knee joint from zero to 125 degrees.  Second, while the 
veteran has complained that his right knee is unstable, the 
medical evidence presents no findings of laxity or 
instability.  In addition, the clinical records described 
above present no findings of subluxation.  Rather, these 
reports reflect findings of limited range of right knee joint 
motion with crepitance, and pain upon palpation of the 
patellofemoral joint-findings that, as discussed above, are 
more appropriately compensated under the diagnostic code 
assigned by the RO, 5299-5260.  Corroborating these findings, 
treatment records reveal no instances where the veteran has 
sought treatment for episodes of collapse or dislocation.  
Third, the medical evidence does not contain findings 
evidencing malunion of the tibia and fibula attributed solely 
to the right knee disability; nor does the medical evidence 
demonstrate findings of hyperextension of the right knee 
joint.  

After consideration of the evidence, the Board finds that the 
criteria for separate compensable evaluations under 
Diagnostic Codes 5003 and 5010, 5256, 5257, 5259, 5262 or 
5263 are not warranted.

Separate compensable evaluations are also not warranted for 
the scars that are the result of the veteran's inservice 
right knee surgery.  Under Diagnostic Code 7803 and 7804, a 
10 percent evaluation is warranted for a scar that is poorly 
nourished with repeated ulceration or that is tender and 
painful on objective observation.  Diagnostic Code 7805 
affords a 10 percent evaluation for a scar that limits the 
function of the joint so affected.  Rather, the medical 
evidence is silent as to complaints of, treatment for, and 
observations or findings concerning any right knee scars.  VA 
examination reports dated in January 1995, April 1997, 
February 1998, and December 1998 ascribe no findings to any 
right knee scars.  Concerning limitation of motion, the 
veteran has not contended, nor does the medical evidence 
show, that he experiences limitation of right knee joint 
motion due to any residual scars.

After consideration of the evidence, the Board finds that the 
criteria for separate compensable evaluations for the 
residual scars under Diagnostic Codes 7803, 7804, or 7805 are 
not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of pain, limitation of 
motion, and crepitance were recorded.  And the evaluation 
assigned by this decision, as discussed above, contemplates 
the pain, limited motion, and crepitance demonstrated.  The 
veteran has claimed manifestations of instability in his 
right knee, with episodes of locking.  However, as discussed 
above, these manifestations have not been objectively 
observed.  Consequently, the veteran's complaints of these 
manifestations, by themselves, do not support an assignment 
of a higher or separate, compensable evaluation other than 
that which is confirmed by this decision.  As discussed 
above, the rating now assigned for the right knee disability 
accounts for the pain, limited motion, and crepitance 
demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45, are either not contended or not shown. 

The Board has considered whether "staged" ratings are 
appropriate for either the veteran's bilateral hearing loss 
or his right knee disability.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For the reasons set forth above, the 
record does not support assigning different percentage 
disability ratings for either disability during the period of 
time in question.


C.  Extraschedular Consideration under 38 C.F.R. § 3.321

In this case, the evidence does not suggest that the 
veteran's disabilities produce such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.

In regards to industrial impairment, the veteran has offered 
very little concerning his employment and his service-
connected disabilities.  In his September 1996 substantive 
appeal, he stated that his right knee condition hinders his 
performance, thus interfering with his employment, however, 
he has offered no objective evidence that would indicate that 
either his service connected right knee disability or his 
service connected bilateral hearing loss has interfered with 
his employment to such an extent that he is entitled to 
extraschedular consideration.  Moreover, a review of the 
claims file does not show that either of these disabilities 
have required hospitalization or frequent outpatient 
treatment.  Although the veteran has ongoing problems with 
his hearing loss and right knee disability, the disability 
evaluations awarded for these conditions are commensurate 
with his reported symptomatologies and there are no reported 
symptoms that would warrant extraschedular consideration.  
Neither his statements nor the medical records indicate that 
the veteran's disabilities warrant the assignment of an 
extraschedular evaluation.


ORDER

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.

Entitlement to an initial evaluation greater than 10 percent 
for status post arthroscopy synovectomy, right knee, is 
denied.


REMAND

As above noted, the veteran also seeks higher initial 
evaluations for gout and for his right ankle disability.

The Board has reviewed the evidence and finds that additional 
development is necessary before the completion of appellate 
review on the remaining issues.

First, the veteran argues, in a May 1999 statement, that he 
experiences more frequent attacks of gout than are recognized 
under the evaluation currently assigned.  He stated he has 
consulted his VA physician about documenting his attacks but 
finds that it is difficult to report every time he has an 
attack because he does not live near a VA Medical Center (MC) 
with a walk-in facility.  A review of the evidence currently 
of record reflects that the veteran experienced attacks of 
gout as frequently as every other month for a period of time 
from approximately January 1995 to approximately July 1998, 
when it appears that his health care providers were 
attempting to balance his prescribed medication.  For 
example, an entry dated in October 1996 notes that the 
veteran is experiencing attacks averaging every other month, 
and that the medication prescribed should be increased.  In 
November 1996 and July 1998, entries note that the gout was 
uncontrolled on the present dosage.  In addition, while he 
does not specifically assert that there are treatment records 
that should be made part of the evidentiary record, the Board 
notes that the last VA treatment record of record is dated 
October 1998, at which time the gout was still not 
stabilized, and further increase was ordered in the 
prescribed medication to control the condition.  Moreover, 
the most recent VA examination, dated in December 1998, 
reflects a diagnosis of recurrent gout, albeit then 
asymptomatic.  He has submitted additional evidence on this 
issue, with a waiver of RO consideration, but this matter 
will be subject to additional review by the RO.

Second, the veteran submitted private medical records in 
support of his application for annual clothing allowance in 
July 2000.  These records, dated from October 1998 to August 
1999, are not stamped "Received" by the RO.  They document 
complaints of and treatment for the service connected right 
ankle condition, and they depict a disability picture that 
appears to have worsened in severity as compared to that 
depicted in the most recent, December 1998, VA examination 
report.  The most recent supplemental statement of the case, 
dated in March 1999, does not list this evidence as having 
been reviewed by the RO.  This evidence must be returned to 
the RO for its consideration and preparation of a 
supplemental statement of the case.  38 C.F.R. § 19.37 
(2000).  In addition, while the veteran has not specifically 
asserted that there are treatment records that should be made 
part of the evidentiary record, the Board notes that his 
submission of these private medical records puts VA on notice 
that there are outstanding records.

Third, the Board notes that the veteran's right ankle 
disability is currently assigned a 20 percent evaluation 
under Diagnostic Code 5271.  This is the highest evaluation 
afforded under this diagnostic code.  The only higher 
evaluation afforded for an ankle disability is under 
Diagnostic Code 5270, which requires ankylosis of the joint.  
However, while the veteran's disability certainly seems to 
have increased in severity, as reflected in the private 
medical records, these records do not appear to depict actual 
fusion of the ankle joint.  The Board therefore finds that 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation is warranted, in accordance with 
38 C.F.R. § 3.321.

Hence, the RO should be given the opportunity to afford the 
veteran further examination to determine the nature and 
extent of his gout and of his right ankle disability.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  Moreover, the RO should give the veteran 
the opportunity to identify further records of treatment 
received for his gout and his right ankle disability.  VA 
records of treatment accorded the veteran for these 
disabilities must be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA has constructive, if not actual, 
knowledge of items generated by VA).  Finally, referral to 
the RO for consideration of the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321 for the 
right ankle disability is necessary.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his gout 
and right ankle disability.  The RO 
should procure duly executed 
authorization for the release of private 
medical records, where appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for his gout and right ankle 
disability.  The RO should ensure that it 
has all existing treatment records of 
which it has knowledge.  In particular, 
the RO should ensure that it has obtained 
any and all records of treatment accorded 
the veteran at VAMCs Pensacola, Florida, 
and Biloxi, Mississippi from October 1998 
that are not already of record.

3.  If the RO determines that it 
requires further examination of the 
veteran's gout or right ankle 
disability, the RO should duly schedule 
the appropriate examinations.  All 
indicated tests and studies should be 
accomplished.  The claims folder, to 
include any records obtained per this 
remand, and a copy of this remand must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right ankle 
disability-including, specifically, the 
effects of pain and weakness on range of 
motion and functionality-in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45 and of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

Concerning the service-connected gout, 
the examiner should be requested to 
provide an opinion as to whether or not 
the veteran's gout is now properly 
controlled.  The examiner should also be 
requested to state the frequency of 
attacks the veteran suffers as a result 
of his gout.

4.  The RO should re-evaluate the 
veteran's service-connected gout and 
right ankle disability in light of the 
newly acquired evidence and determine 
whether increased evaluations are 
appropriate.  In so doing, the RO should 
include consideration of whether "staged 
ratings" are warranted, in accordance 
with Fenderson, supra.  Furthermore, 
concerning the right ankle disability, 
the RO should also consider whether the 
veteran exhibits symptomatology that 
warrants separate, compensable 
evaluations under other diagnostic codes, 
in accordance with Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) and the 
precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (7/1/97).  

5.  The RO should also consider whether 
extraschedular compensation is warranted 
for the right ankle disability under 
38 C.F.R. § 3.321(b).

6.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  If the RO determines that further examination is 
required, the appellant is hereby reminded that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


